                                                                               FILED
                   IN THE UNITED STATES DISTRICT COURT                        AUG 2o ,,
                       FOR THE DISTRICT OF MONTANA
                                                                             CJefk
                                                                                    <'019
                            MISSOULA DIVISION                               Dist · · U.s c
                                                                            M· net Of M ourts
                                                                              issouJa D·o_ n tana
                                                                                        iv,sion

THE DEPOT, INC., a Montana                           CV 19-113-M-DWM
Corporation, UNION CLUB BAR,
INC., a Montana Corporation, and
TRAIL HEAD, INC., a Montana
Corporation, on behalf of themselves                         ORDER
and all those similarly situated,

                      Plaintiffs,

vs.

CARING FOR MONTANANS, INC.,
FIK/A BLUE CROSS AND BLUE
SHIELD OF MONTANA, INC.,
HEALTH CARE SERVICE CORP.,
and JOHN DOES I-X,

                       Defendants.

      It is unclear why this case should not be dismissed as duplicative of the

action currently pending before Chief Judge Dana Christensen in Depot, Inc. v.

Caring/or Montanans, Inc., CV 16-74-M-DLC. Defendants seek such relief in

their pending motion to dismiss, (see Docs. 4, 5), and Plaintiffs admit that the

present case was filed only to put their foot in the state court door, (see Doc. 13 at

2.) Accordingly,

      IT IS ORDERED that Plaintiffs motion(s) to stay (Docs. 17, 18) is

DENIED.


                                           1
      IT IS FURTHER ORDERED that Plaintiffs shall file their response

Defendants' pending motion to dismiss, (Doc. 4), on or before August 23, 2019. 1

Defendants shall respond to the pending motion to remand by the same date. (See

Doc. 16.)

      DATED this ~      ~ ay of August, 2019.



                                                                                       -'A~ A JL,
                                       ~-=-.a-L---=--....J.----'L--- - - - ' - ' l o - -:,c_
                                                                    , District Judge
                                                                    ·ct Court




1
  Note that Plaintiffs were previously given an extension of time to file a response,
(see Doc. 10), but failed to do so.
                                           2
